Title: From George Washington to the Board of Treasury, 31 December 1779
From: Washington, George
To: Board of Treasury


        
          Gentn
          Hd Qr. Morristown 31st Der 1779
        
        The want of a Pay Master to that detatchment of the army which lays at and near the Highlands is attended with many inconveniences to the troops, and an accumulation of expence to the public, as the officers are obliged to draw for their pay rolls from this part of the army. Should the Board have no person in view, perhaps it might be eligible to place Mr Reed who is at Albany on this station. His continuance there is noways essential as there are but a few troops in that quarter.
        The increased drafts on the military chest for reinlisting and other purposes have nearly exhausted it of money. The greatest part of the army have also pay to receive since the 1st of Sepr. I thought it necessary to mention these circumstances, to the Board that a proper supply may be ordered as soon as possible. I have the honor to be with the greatest regard Genn Yr most.
      